PER CURIAM.
We dismiss this appeal for lack of jurisdiction. The motion for modification of sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(c), is addressed to the discretion of the trial court. Therefore, this Court has no jurisdiction to review the correctness of the trial court’s disposition of the motion. Daniels v. State, 568 So.2d 63 (Fla. 1st DCA 1990).
In light of the above, this Court’s order issued on September 14, 2004, is withdrawn, and both of the appellant’s motions for extension of time are denied as moot.
DISMISSED.
DAVIS, BROWNING and HAWKES, JJ., concur.